ORDER
By order filed on May 3, 2012, we suspended respondent Barbara Ann Nimis *844from the practice of law for a minimum of 30 days. In re Nimis, 812 N.W.2d 830, 831 (Minn.2012) (order). Our order expressly stated that within one year of the date of the filing of the order, respondent was required to file with the Clerk of Appellate Courts proof of her successful completion of the professional responsibility portion of the state bar examination (MPRE) and that failure to do so would result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility (RLPR). In re Nimis, 812 N.W.2d at 832.
We conditionally reinstated respondent on June 19, 2012. In re Nimis, 816 N.W.2d 479, 479 (Minn.2012) (order). The court’s order reinstating respondent repeated the requirement that by May 3, 2013, respondent had to file with the Clerk of Appellate Courts proof of successful completion of the MPRE and that failure to do so would result in automatic re-suspension, pending successful completion of the examination. Id.
Rule 18(e)(3), RLPR, provides that, unless waived by this court, a lawyer who has been suspended for 90 days or less “must, within one year from the date of the suspension order, successfully complete such written examination” for the professional responsibility portion of the state bar examination. “Except upon motion and for good cause shown, failure to successfully complete this examination shall result in automatic suspension of the lawyer effective one year after the date of the original suspension order.” Id.
Respondent did not provide this court with proof by May 3, 2013, that she successfully passed the MPRE. By order dated May 16, 2013, the court gave respondent 10 days to file proof of cause why she should not be immediately suspended pending her successful completion of the MPRE. In re Nimis, A11-1279, Order at 1-2 (Minn, filed May 16, 2013). This order stated that if no proof of cause was filed within 10 days, Nimis shall be immediately suspended without further notice or proceedings. Id. at 2. Nimis did not respond to the court’s May 16 order to show cause.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Barbara Ann Nimis’s conditional reinstatement is revoked and that she is indefinitely suspended, effective 10 days from the date of the filing of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent may apply for reinstatement under Rule 18(f), RLPR, by filing with the Clerk of Appellate Courts and the Director of the Office of Lawyers Professional Responsibility proof that she has received a passing score on the professional responsibility portion of the state bar examination. BY THE COURT
/s/Alan C. Page Associate Justice